Citation Nr: 1751373	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic otitis externa, right ear.

2.  Entitlement to service connection for chronic otitis externa, left ear.  

3.  Entitlement to service connection for left knee injury.  

4.  Entitlement to service connection for residuals, left little finger.  

5.  Entitlement to service connection for right calf pain.  

6.  Entitlement to service connection for left calf pain.  

7.  Entitlement to service connection for a bilateral eye disorder.  

8.  Entitlement to service connection for a right ankle injury.

9.  Entitlement to service connection for a left ankle injury.  

10.  Entitlement to service connection for mild dextroscoliosis of the thoracic spine and thoracic degenerative joint disease with bridging osteophyte at T11-12 (claimed as chronic thoracic back pain).

11.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood (claimed as depression secondary to back condition).

12.  Entitlement to service connection for neuropathy, right leg (claimed as right leg pain/pain in toes).

13.  Entitlement to service connection for neuropathy, left leg (claimed as left leg pain/pain in toes).

14.  Entitlement to service connection for cephalgia (claimed as head injury with headaches and dizziness).

15.  Entitlement to service connection for severe chest pain.

16.   Entitlement to service connection for right rib contusion and costochondritis (claimed as rib pain).

17.  Entitlement to service connection for bladder plasticity.

18.  Entitlement to service connection for skin irritation.

19.  Entitlement to service connection for gonorrhea.

20.  Entitlement to service connection for nerve function in fingers of right hand.

21.  Entitlement to service connection for nerve function in fingers of left hand.

22.  Entitlement to service connection for hallux valgus (claimed as bunions, both feet).

23.  Entitlement to service connection for broken left front teeth due to split lip.

24.  Entitlement to service connection for hearing loss.

25.  Entitlement to an increased initial disability rating in excess of 10 percent for tinnitus.

26.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and two May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims of service connection for a bilateral eye disorder and hallux valgus were characterized by the RO as petitions to reopen previously denied claims.  The claims file shows that these are actually original claims on appeal from a May 2010 rating decision.  Within one year of the May 2010 rating decision, the Veteran filed a statement in January 2011, which twice referenced an "appeal" and asked that the RO "reconsider" his claims.  This statement constituted a notice of disagreement (NOD) under the laws then in effect.  Accordingly, it initiated the appeal process.  See 38 C.F.R. §§ 20.200, 20.201 (2011).  The Board has, therefore, recharacterized these issues as original claims.  Likewise, the claim for an increased initial rating for tinnitus is on appeal from the May 2010 rating decision.  A May 2013 RO notification letter identified the Veteran's January 2011 statement as a claim for an increased rating for tinnitus.  As shown, however, the January 2011 statement is an NOD.  Thus, the increased rating claim for tinnitus is an initial disability rating issue.  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).

The Board has also recharacterized the issue involving service connection for a psychiatric disorder to now include any psychiatric diagnosis, to include PTSD.  This is needed to better reflect the broad scope of the claim intended by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In October 2016, the Veteran withdrew his prior request for a Board hearing, and he has not subsequently renewed the request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

In May 2017, the Veteran's representative submitted additional evidence.  The Veteran waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for hearing loss is currently on appeal from the May 2010 rating decision pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

Given the scope of representation, the issue of entitlement to service connection for cervical myelopathy status post anterior cervical discectomy with anterior fusion and plate (claimed as upper back and neck strain), is the subject of a separate decision under a different docket number, and that decision will be sent to the Veteran under separate cover.

The issues involving tinnitus; chronic otitis externa; left knee injury; residuals, left little finger; calf pain; bilateral eye disorder; ankles; severe chest pain; right rib contusion and costochondritis (claimed as rib pain); gonorrhea; and hallux valgus, are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Current chronic otitis externa is not related to treatment during service in April 1983.  

2.  The Veteran does not have a left knee condition.  

3.  A current disability in the left little finger, manifested by degenerative joint disease (DJD), is due to an injury during service.  

4.  The Veteran has calf pain secondary to his ankle disability, but no underlying condition manifested by the calf pain.  

5.  The Veteran has refractive error of the eyes, but no other current eye disorder.  

6.  A left ankle disability manifested by DJD and instability and a right ankle disability manifested by instability is a result of injuries during service.  

7.  The Veteran does not have a current condition related to chest pain, right rib contusion or costochondritis.

8.  The Veteran does not have any current residuals of in-service gonorrhea treatment.  

9.  The Veteran has hallux valgus, claimed as bunions of both feet, that arose during service.  

10.  The Veteran is receiving the maximum schedular rating for tinnitus, which is manifested by a constant ringing in the ears.  Any other symptoms, such as ear pain, if attributable to tinnitus, do not result in marked interference with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for chronic otitis externa, right ear, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria to establish service connection for chronic otitis externa, left ear, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria to establish service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria to establish service connection for left little finger DJD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria to establish service connection for right calf pain are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria to establish service connection for left calf pain are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria to establish service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).

8.  The criteria to establish service connection for left ankle DJD and instability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria to establish service connection for right ankle instability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  The criteria to establish service connection for chest pain are not met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).

11.  The criteria to establish service connection for right rib contusion and costochondritis are not met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).

12.  The criteria to establish service connection for gonorrhea are not met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016).

13.  The criteria to establish service connection for hallux valgus, claimed as bunions of both feet, are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

14.  The criteria for the assignment of a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87 Diagnostic Code (DC) 6260 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
I.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (internal citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

B.  Discussion

1.  Chronic Otitis Externa

The Veteran maintains that he currently has chronic otitis externa in both the right and left ear that is related to treatment for the same diagnosis during service.  

The claim is denied as the evidence does not establish a nexus to service.  

The Veteran's service treatment records (STRs) show treatment in April 1983 for treatment of ear pain for the past two months, which was diagnosed as chronic otitis externa.  There is no further indication of the condition during service.  In fact, a physical examination later in service was negative.  Thus, there is affirmative intervening evidence that the condition did not recur after the treatment in April 1983.  

Even more probative, the Veteran underwent a VA examination in May 2013.  He reported bilateral itching ears starting about three years prior.  The itching would come and go.  The VA examiner concluded that it is unlikely that his symptoms of itching ears were related to military service.  The VA examiner reasoned that these symptoms only began after his military service.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Of note, the Veteran gave a history of symptoms occurring for only three years.  Considering the nature of the examination, it is assumed that he would have given of history of symptoms recurring since service if such had occurred.  Because he did not, the VA examiner and, by inference, the Board, has no evidentiary basis to find that there were ongoing symptoms since service.  On this factual foundation, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In conclusion, the weight of the most probative evidence establishes that the current chronic otitis externa condition is less likely than not related to the treatment during service.  Moreover, although listed as "chronic" in service, otitis externa is not a chronic disease for presumptive service connection or a continuity of symptomatology.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Left Knee

The claim of service connection for a left knee condition is denied as there is insufficient evidence of a current disability in this joint.  

The Veteran's STRs show treatment for complaints involving the left leg and knee during service in September 1981.  The diagnosis was muscle spasm.

However, in connection with his instant claim, the Veteran was examined by VA in May 2013.  The examiner reviewed the pertinent information, including the STRs showing treatment during service.  After also conducting a thorough clinical evaluation, including review of x-rays, the assessment was that there was no objective evidence of a left knee condition.  

Aside from the May 2013 VA examination, the Veteran's medical records show that he twisted his left knee in July 2011.  No diagnosis was made.

In consideration of the evidence, the Board finds that the Veteran does not have a left knee condition.  The VA examiner's conclusion is persuasive and the most probative evidence as to the current disability element of the claim.  This clinical evidence, based on physical examination and testing, outweighs any subjective or lay evidence of a current disability in this specific case.  Although there was an in-service left knee problem, as there is no current condition in the left knee, the claim is denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  For this reason, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


3.  Residuals, Left Little Finger

The Board finds that service connection is warranted for residuals of a left little finger injury during service.  

The STRs show that the Veteran injured the left little finger ("pinky") in September 1982.  It was swollen and tender at that time, but x-rays showed no fracture.  The assessment was soft tissue injury.  Then in September 1987, which was approximately eight months before the Veteran's separation, he underwent a physical evaluation, which revealed a left ring finger fusiform deformity proximal interphalangeal (PIP) joint.  

In connection with his instant claim, a VA examiner in April 2010 concluded that a current diagnosis in that joint, degenerative joint disease (DJD), was likely age-related and not caused by service.  The VA examiner reasoned that despite subjective complaints, there was no objective evidence of residuals of a fracture of the little finger on the left hand.  The VA examiner concluded that the Veteran had an in-service soft tissue injury to the left fifth finger (without fracture), which was resolved completely with no residuals.  

The Board notes that the VA examiner did not account for the September 1987 diagnosis of left ring finger fusiform deformity PIP joint during service in September 1987 that indicates the condition was not resolved.  

In comparison with the VA examiner's opinion, a private examiner in July 2015 concluded that the Veteran did have residuals of his left finger fracture that occurred in service.  This examiner noted the diagnosis of fusiform deformity during service and explained that, given how long the fusiform deformity persisted and the absence of treatment, it is unlikely the condition would have cured itself.  

In comparing the April 2010 VA examiner's opinion with that of the July 2015 private examiner, the Board finds the private examiner's opinion to be more persuasive.  It accounted for all of the evidence and gave a compelling rationale that corresponds with the Board's common sense understanding that a joint deformity, such as that diagnosed during service in September 1987, would be unlikely to "cure itself," as best stated by the private examiner.  

When resolving reasonable doubt in the Veteran's favor, the Board finds that a current disability in the left little finger, manifested by degenerative joint disease, is due to an injury during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a current left little right finger disability, manifested by DJD, is warranted.  

4.  Calf Pain

As set forth in a May 2017 appellate brief, the Veteran maintains that bilateral calf pain is a result of gonococcal arthritis resulting from gonorrhea during service or secondary to a bilateral ankle disability.  

The Veteran's STRs show that he had positive cramps in his legs at service entrance in May 1978.  There is no indication of a preexisting calf disorder, however.  Therefore, the Veteran is presumed sound at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Otherwise, the STRs contain no references to calf pain.  He was treated for gonorrhea in April 1981 and August 1981.  

Since that time, although there is some evidence of such, there is no diagnosis of a calf disability.  The Veteran was treated at a private emergency room in December 2003 with relevant complaints, including cramping in both calves for six months.  He also complained of bilateral lower extremity pain during private treatment in July 2008.  More recently, a private examiner in May 2017 gave an opinion that the Veteran had left and right calf pain secondary to ankle instability.  

This evidence shows that the Veteran has symptoms of calf pain, but no diagnosed condition.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While medical evidence is not categorically required to show a current disability, the Board does not find there is sufficient lay evidence to establish such.  

In consideration of this evidence, the Board finds that the Veteran has calf pain secondary to his ankle disability, but no underlying condition manifested by the calf pain.  As there is no current condition of the right or left calf, the claims are denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  For this reason, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

This notwithstanding, the Board will further address the calf pain in the ankle section below.

5.  Bilateral Eye Disorder

As most recently stated in a May 2017 appellate brief, the Veteran contends that a current eye disorder is related to in-service exposure to battery acid in November 1982 and multiple (five) injuries to the eyes.  

Consistent with the Veteran's assertions, the STRs confirm injuries during service.  He was treated in November 1978 for traumatic conjunctivitis after getting battery acid in his eye from filling a battery in the motor pool.  He was also treated in June 1980, May 1982, March 1983, and June 1985 for eye injuries.  Thus, in-service injuries are established.

Notwithstanding these in-service injuries, a current eye disability related to these injuries is not diagnosed.  The Veteran underwent a VA eye examination in May 2010.  The VA examiner, an optometrist, found that the Veteran had normal ocular health with no evidence of permanent damage secondary to confirmed history of battery acid and foreign bodies in the eyes.  

Consistent with the VA examiner's conclusion, the VA outpatient records include VA optometry evaluations in April 2012 and November 2015.  Both optometry evaluations showed a refractive error in both eyes, but otherwise no abnormality in either eye.  His VA and private medical records, such as in January 2008, show normal ophthalmoscopic examination of both eyes.  

The Veteran has intermittently voiced eye complaints during treatment.  For instance, in April 2010, he complained of his right eye.  In February 2011, he complained of blurry vision.  In July 2011, he complained that "I feel like I'm going blind at times."  In October 2012, he complained of eyes more blurry.  He was also prescribed eye drops for dry eyes.  No diagnosis related to these complaints is shown.  

In a May 2017 opinion, a private examiner gave an opinion that the Veteran "definitely had exposure to battery acid in his eyes, causing dimness of vision."  The examiner cited numerous medical articles concerning battery acid and eye injuries.  The examiner explained that the Veteran "still complains of dimness and sensitivities to his eyes which were not present prior to military service."  Accordingly, the examiner concluded that "it is at least as likely as not that the current bilateral eye condition, to include dry eye and blurred vision, is related to his military service.  

At present, this private examiner's assessment is not considered as probative as the May 2010 VA examiner's and the VA optometrists' assessments.  Importantly, this examiner is a specialist in sports medicine without any indicated training as an ophthalmologist, optometrist, or other specialty in eye disorders.  The examiner also did not conduct a physical examination of the Veteran's eyes.  On this basis, it is important to note that the private examiner did not identify any specific current diagnosis in either eye.  Rather, the examiner only identified symptoms involving dry eyes and blurriness and noted that the in-service events occurred.  By comparison, the numerous VA optometrists who examined the Veteran found no abnormality other than refractive error.  The private examiner's opinion is not considered sufficiently probative to controvert the VA optometrists' conclusions as to the existence of a non-refractive error eye disorder.  

In a February 2013 statement, the Veteran wrote that "[a]s the years went by my eyes ha[ve] gone very bad."  The determinative question here is whether the Veteran has an eye condition other than refractive error.  This question is not a question that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires diagnostic examination of his eyes.  Thus, his statements cannot constitute competent evidence of a diagnosis other than refractive error.  

In conclusion, in light of the evidence, the Board finds that the Veteran has refractive error of the eyes, but no other current eye disorder.  Service connection cannot be granted as the only diagnosis is refractive error.  Refractive errors of the eye are diseases or injuries for which service connection cannot be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).  For this reason, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

6.  Ankles

The Veteran maintains that he has current ankle conditions that result from injuries during service or as a result of gonococcal arthritis.  

The Veteran's STRs show treatment in June 1979 for a "minor ankle injury" during basketball practice.  He then had an ankle sprain while playing basketball in April 1982.  He was issued crutches for the ankle pain.  X-rays in April 1982 and May 1983 showed no ankle abnormality.  

With regard to the left ankle, the Veteran underwent a VA examination in May 2013.  Based on x-ray results, the VA examiner diagnosed DJD of the left ankle.  The VA examiner opined that the diagnosis was less likely than not incurred in or caused by minor ankle injuries and pain that occurred June 1979 and April 1982.  The VA examiner reasoned that the in-service injury in June 1979 resolved completely without residuals and a pre-separation examination in September 1987 was silent as was a May 1988 "[d]isposition signed by" the Veteran.  

With regard to the right ankle, the VA examiner found that there was no objective medical evidence of a right ankle condition.  However, the VA examiner noted in the report that the Veteran had a bilateral ankle weakness/condition.  The VA examiner explained that the right ankle range of motion limitations, plus the majority of the left ankle range of motion limitations, were solely caused by and related to nonservice-connected cervical myelopathy, s/p ACDF with residual incomplete quadriplegia and lower extremity spasticity.

In contrast with the VA examiner's opinion, the May 2017 private examiner concluded that based on evidence of reported ankle injuries requiring use of crutches during service, it is at least as likely as not that the degenerative changes are related to his military service.  The examiner also opined that it is as likely as not the chronic bilateral ankle instability is due to the common basketball injuries to the ankle during service.  In support of this opinion, the examiner cited the pertinent STR entries, plus articles from the National Institute of Health indicating that ankle sprains have "long lasting, nagging consequences," including chronic ankle instability.  

In comparing the May 2013 VA examiner's opinion with that of the May 2017 private examiner, the Board finds them to be of equal probative value.  They both reviewed the relevant STRs.  The private examiner appears to have misread the May 2013 x-ray report, which did not show DJD in the right ankle, as stated by the private examiner.  Nonetheless, the private examiner took into account, and offered a positive opinion, on the Veteran's ankle instability.  The VA examiner attributed this to cervical myelopathy whereas the private examiner attributed it to the effects of the injuries during service.  

At present, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the private examiner's opinion.  Both considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between similarly qualified medical experts.

When resolving reasonable doubt in the Veteran's favor, the Board finds that a left ankle disability manifested by DJD and instability and a right ankle disability manifested by instability is a result of injuries during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for left ankle DJD and instability and right ankle instability.  

Of final note, the May 2013 VA examiner indicated that the majority of left ankle range of motion limitation is predominantly secondary to the nonservice-connected cervical myelopathy, s/p ACDF with residual incomplete quadriplegia and lower extremity spasticity.  This evidence tends to concern the severity and degree of the disability attributable to the service-connected ankle disabilities and the (currently) nonservice-connected cervical myelopathy.  This is a matter that must be addressed when assigning an initial disability rating for the ankle disabilities.  Similarly, although the Board denied service connection for right and left calf pain, to the extent the pain is attributable to the now service-connected ankle disabilities, this is also a matter of the initial disability rating.

7.  Chest Pain, Right Rib Contusion and Costochondritis

As set forth in a May 2017 appellate brief, the Veteran contends that he had two injuries during service, which progressed into costochondritis/Tietzie's syndrome.  As these two claims are related, the Board will address them together.  

Consistent with his assertions, the STRs show treatment in April 1986 for complaints of back ache.  He claimed to have injured it when he received a blow while playing basketball.  He also had pain in the chest region immediately opposite the injury with bruised or fractured rib on right side under armpit.  He had follow-up in April 1986 due to recurrent thoracic wall pain after the blow to chest.  The assessment was costochondritis.  Thus, the in-service injury element of the claims is established.

In connection with his current claim, the Veteran underwent a VA examination in May 2013.  The VA examiner reviewed the STRs, plus current x-rays showing no rib fracture on the right.  The VA examiner opined that the in-service right rib contusion and costochondritis (claimed as rib injury with pain in chest and rib) resolved completely without residuals.  The VA examiner found no current diagnosis or active disease.  The VA examiner reasoned that physical examinations during service in September 1987 and May 1988 were silent for right rib injury residuals, and the post-service medical records are silent for right rib injury residuals.  The VA examiner also observed that the x-rays showed an old healed fracture deformity on a left rib, which was not caused by, related to or aggravated by military service as the STRs are silent for left 10th rib fracture, and it is an incidental finding on x-ray.

The May 2017 private examiner concluded that it is as likely than not that the bruised, or fractured rib, developed into costochondritis/Tietze's syndrome, which is long-term pain that can be debilitating, is related to injuries sustained during the Veteran's service.  This examiner cited a "healthline.com newsletter" defining costochondritis along these lines.  

In comparing the May 2013 VA examiner's opinion and the May 2017 private examiner's opinion, the Board finds the May 2013 VA examiner's opinion more persuasive as it was based on an in-person examination of the Veteran whereas the private examiner did not physically exam the Veteran.  While it may not always be necessary for an examiner to conduct an in-person examination, it appears determinative here as the central issue is whether the Veteran has a current diagnosis.  Importantly, the private examiner cited no evidence supporting the diagnosis (and the medical records, upon the Board's review, contain none).  Nor did the examiner explain how he arrived at the diagnosis without having examined the Veteran or without citing any supporting evidence.  Thus, while the medical research indicates that the injury could result in a long-term condition, the private examiner's diagnosis appears speculative.  In comparison, the VA examiner physically evaluated the Veteran, which included a "[c]linical examination of chest wall and ribs [that] is grossly normal/ unremarkable without assymetry, no palpable tenderness or deformity."  The VA examiner's assessment is therefore more probative and the in-service injuries did not result in a long-term condition.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In consideration of the evidence, the Board finds that the Veteran does not have a current condition related to chest pain, right rib contusion or costochondritis.  The VA examiner's conclusion is persuasive and the most probative evidence as to the current disability element of the claim.  This clinical evidence, based on physical examination and testing, outweighs the other evidence in the case.  Although there was an in-service chest area problem, as there is no current condition in the chest, the claims are denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  For this reason, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

8.  Gonorrhea

As set forth in a May 2017 appellate brief, the Veteran maintains that he currently has gonococcal arthritis resulting from gonorrhea during service.   

The Veteran's STRs show treatment for gonorrhea in April 1981 and again in August 1981.  There is no further indication of gonorrhea or residuals during service, including at a September 1987 physical examination.  

Notably, the residuals of venereal disease are not considered willful misconduct.  Service connection may be warranted for residuals of such disease as having been incurred in service so long as the initial infection occurred during active service.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(c)(1).

In connection with the current claim, he underwent a VA examination in May 2013.  The VA examiner found no objective medical evidence of gonorrhea.  The VA examiner explained that the Veteran denied gonorrhea treatment any time post-service.  He was managed by VA for neurogenic bladder related to cervical myelopathy, but was not seen for gonorrhea and/or residuals.  Rather, according to the VA examiner, the Veteran was treated for in-service gonorrhea, which resolved completely without residuals.  The VA examiner explained that the September 1987 pre-separation physical examination was silent for this and/or residuals.  The VA examiner also found significant that the post-service medical records were silent for gonorrhea and/or residuals; there were no subjective complaints; and there was not objective clinical evidence of gonorrhea and/or residuals.

In contrast with the May 2013 VA examiner's opinion, a private examiner in May 2017 opined that the Veteran "definitely had gonorrhea and there is a more likely than not nexus connection of gonococcal arthritis residuals."  The examiner cited a 2015 CDC.Gov website giving "Standard Treatment Guidelines."  The examiner explained that "[i]n some rare cases, gonorrhea can become septic and cause gonococcal arthritis.  This is true even when the gonorrhea infection has resolved.  Since there was exposure to gonorrhea, it is at least as likely as not that [the Veteran] has gonococcal arthritic degenerative[.]"  

In comparing the May 2013 VA examiner's opinion with that of the May 2017 private examiner, the Board finds the VA examiner's assessment more persuasive.  It was based on a clinical evaluation of the Veteran and a review of his medical records.  The VA examiner's evaluation, therefore, appears to have been more thorough and diagnostic.  The VA examiner also gave a comprehensive assessment of whether the Veteran had any potential residuals from the in-service gonorrhea.  

The May 2017 private examiner, by contrast, did not undertake a comprehensive diagnostic evaluation.  It was limited to a record review.  On this basis, the examiner cited no record evidence indicating that the Veteran has gonococcal arthritis.  In fact, examiner's explanation is not understandable as all inferences do not appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez, 22 Vet. App. at 304.  Most notably, the examiner stated that gonococcal arthritis "can" result from gonorrhea in "some rare case."  The use of the word "can" indicates a tentative possibility, but not a certain outcome.  In fact, the examiner stated that this possible outcome may arise in only "some rare cases."  The tentative and equivocal nature of this information undermines the unequivocal nature of the opinion given.  Stated differently, the examiner found that the Veteran most likely had gonococcal arthritis without citing any confirmatory evidence that the Veteran had such a diagnosis and based only on the speculative possibility that the condition "can" occur in "some rare case."  The examiner otherwise gave no evidentiary or medical basis to support the conclusion that the Veteran was, in fact, one of those "rare cases."  This materially undermines the probative value of the opinion.

To the extent the Veteran maintains that he has current residuals of the in-service gonorrhea, this question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires consideration of the nature of the Veteran's in-service treatment; his post-service symptomatology; and the medical significance of these factors in the context of his ongoing medical condition.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a current diagnosis.

In consideration of the evidence, the Board finds that the Veteran does not have current residuals of the in-service gonorrhea treatment.  The VA examiner's conclusion is persuasive and the most probative evidence as to the current disability element of the claim.  This clinical evidence, based on physical examination and testing, outweighs the other evidence in the case.  Although there was an in-service problem regarding gonorrhea, as there is no current condition, the claim is denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  For this reason, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that, as detailed above, service connection has been awarded for disabilities involving both ankle joints.  This includes DJD on the left side as that is the type of arthritis shown and not gonococcal arthritis.


9.  Hallux Valgus

The Board next finds that service connection is warranted for hallux valgus, claimed as bunions of both feet.   The scope of the claim does not include pes planus (also commonly called "flat feet").  These are two separate conditions involving different parts of the foot that can be easily distinguished by a lay person.  See Brokowski, 23 Vet. App. at 86-88; Clemons, 23 Vet. App. at 1.  See also Falzone v. Brown, 8 Vet. App. 398, 405 (lay statements are competent as to the issue of observable flat feet).  The Board will proceed accordingly by referring to pes planus only for context and clarity.  

The STRS show that the Veteran had normal feet at the May 1978 service entrance examination, except for mild pes planus.  Hallux valgus (bunions) is not noted at service entrance.  Thus, the Veteran is presumed sound as to that condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Hallux valgus was first diagnosed during service in September 1978.  

A VA examiner in April 2013 concluded that the "condition was diagnosed a few months into service indicating a most likely developmental preexisting condition."  A private examiner in July 2015 likewise reasoned that "[w]hile bilateral hallux valgus may be a preexisting condition as noted in the 2010 VA examination, they did not become symptomatic until the Veteran was in service and most likely the result of poor footwear."

These assessments do not provide clear and unmistakable evidence that the condition preexisted service as they are less than definitive.  Accordingly, the presumption of soundness is not rebutted.  See 38 C.F.R. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This means, in turn, that the condition is deemed incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

As there appears to be no material dispute that the Veteran continues to have hallux valgus related to that shown during service, a nexus to the bunions shown during service is established.  See Gilbert, 26 Vet. App. at 53-54.  

The Board finds that the Veteran has hallux valgus, claimed as bunions of both feet, that arose during service.  Accordingly, service connection for hallux valgus is warranted.  

II.  Increased Rating

The Veteran is also seeking an increased rating for tinnitus.  The appeal period now before the Board begins in September 2009, which is when service connection went into effect for this condition.  See Fenderson, 12 Vet. App. at 119.  This disability has been assigned a 10 percent rating throughout the entire appeal period.  

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's tinnitus has been assigned a disability rating under DC 6260 of 38 C.F.R. § 4.87.  The applicable rating schedule directs that recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head will be assigned a single 10 percent evaluation.  38 C.F.R. § 4.87.  

B.  Discussion

First, the Veteran is currently assigned the maximum schedular rating for tinnitus.  Thus, a higher schedular rating is not permissible.

Second, referral for extraschedular consideration is not warranted.  At an April 2010 VA examination, the Veteran complained of tinnitus as a constant ringing in his ears.  During VA treatment in October 2012, he complained of "more tinnitus."  In July 2011 and March 2012, he complained of ear pain.  In December 2015, he complained of mild high pitch tinnitus.  At an August 2016 VA examination, the Veteran described his tinnitus as "bothersome, distracting."

These symptoms, other than ear pain, are contemplated by the rating schedule.  To the extent the Veteran complained of ear pain, it is not certain that the pain was related to tinnitus.  If it were attributed to tinnitus, the rating schedule for tinnitus would not appear to contemplate pain as a symptom of tinnitus.  See 38 C.F.R. § 4.87, DC 6260; see also 68 Fed. Reg. 25822 (May 14, 2003) (tinnitus is a single disability arising in the brain and that it consists of the perception of sound in the absence of an external stimulus).  

With the most sympathetic reading, referral for extraschedular consideration could possibly be raised in this case even though the Board is not obligated to discuss such when not reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  See also Doucette v. Shulkin, 28 Vet. App. 366, 372 (2017).

Nonetheless, referral is not warranted as the ear pain noted in the VA medical records is limited to the two isolated instances.  There is no indication that the ear pain resulted in marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).  Thus, even if the first prong in the extraschedular analysis is met, referral is not indicated based on the second prong.   See Thun v. Peake, 22 Vet. App. 111 (2008). 

For these reasons, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus, the benefit-of-the-doubt doctrine is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for chronic otitis externa, right ear, is denied. 

Service connection for chronic otitis externa, left ear, is denied.  

Service connection for a left knee disorder is denied.  

Service connection for DJD of the left little finger is granted.  

Service connection for right calf pain is denied.  

Service connection for left calf pain is denied.  

Service connection for a bilateral eye disorder is denied.  

Service connection for left ankle DJD and instability is granted.  

Service connection for right ankle instability is granted.  

Service connection for chest pain is denied.  

Service connection for right rib contusion and costochondritis is denied.  

Service connection for residuals of gonorrhea is denied.  

Service connection for hallux valgus, claimed as bunions of both feet, is granted.  

An initial disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Board has conducted a preliminary review of the remaining matters, but has found that further evidentiary development or consideration is warranted, and will therefore remand the claims.  

Hearing Loss

The claim of service connection for hearing loss must be remanded for issuance of an SOC.  The claim was first denied in the May 2010 rating decision on appeal.  As explained herein above, the Veteran filed an NOD in January 2011.  The claim was again denied in a September 2016 rating decision.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

PTSD/Psychiatric Condition

The PTSD and cervical myelopathy claims are intertwined due to being factually based around the same alleged events during service.  The claim of service connection for cervical myelopathy is the subject of a separate Board remand being issued simultaneous with the instant decision.  However, for purposes of clarity, the Board will also discuss it in the context of his PTSD claim.  

More specifically, the Veteran maintains that he has PTSD and cervical myelopathy resulting from multiple assaults that are alleged to have occurred during service.  As he has written in numerous statements, including the January 2011 NOD, he maintains that the primary assault occurred while stationed in Germany in 1980 or 1981.  

He has been remarkably consistent in his description of what happened.  Essentially, he maintains that another solder, PFC J.E., sexually assaulted his girlfriend.  The Veteran confronted this soldier about the assault, and they got into a fight.  The Veteran ended up underneath the other soldier.  The other soldier was much bigger than the Veteran, and at some point during the fight, the Veteran heard a pop in his neck.  

The Veteran has described a second incident, which is most clearly detailed in an August 2015 VA psychiatry record.  The Veteran maintains that he was initially assigned to a room in Germany with a roommate who was homosexual, and would have sexual relations under the covers while the Veteran was in the room.  When the Veteran requested to be moved to a different room, the roommate went around spreading rumors, telling other soldiers that the Veteran was a "snitch" and a "narc."  The Veteran ended up getting threatened and harassed by several of the other soldiers.  He was moved to a different room shortly thereafter but continued to be threatening and harassed, not only by his former roommate and his partner, but by others as well.  As a consequence of these events, he described another incident in which a different soldier grabbed him by the collar and held him out of a second story window, threating to drop him.  At the same August 2015 VA psychiatry consultation, the Veteran also reported being hit in the head with a hammer during service.  

The Veteran indicates that he has PTSD resulting from these events, and neck symptoms dating from the initial incident.  Thus, these events underlie his two primary claims of cervical myelopathy and a psychiatric disorder. 

On this basis, further development is needed.  First, it does not appear that the Veteran has been provided notice pursuant to 38 C.F.R. § 3.304(f)(5), including the opportunity to complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  He should be informed that he may, but is not required, to complete the VA Form 21-0781a.  This form is not required as it appears that the information from that form is already documented elsewhere in the claims file.  

Furthermore, his complete military personnel file should be obtained.  Parts of that file have been obtained, but the entire file should be associated with the claims file upon remand.  

Next, additional efforts are needed to attempt to verify the stressors.  As he wrote in his January 2011 NOD, he reported his girlfriend's sexual assault, but no action was taken on it.  Thus, it is not expected that any documentation can be obtained in that regard.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  Nonetheless, in the January 2011 NOD, the Veteran asked the RO to "[p]lease do what you can to locate [his ex-girlfriend] who was station[ed] in Ritizingen, Germany, . . . and got rape[d] by [PFC J.E.] at Harvey Barracks where we were stationed at, in 1980."  The RO made no attempts to do so.  

Also, as indicated, one of the Veteran's stressors involved a roommate being convicted of murder.  Although it does not appear that the Veteran was personally involved in the murder or the trial, verification of this event would be relevant to determining the occurrence of the other events directly involving the Veteran, as alleged.  

General Counsel Precedent Opinion (VAOGCPREC) 05-2014 provides that the duty to assist requires VA, in a claim for service connection for PTSD based on in-service personal assault, to make reasonable efforts to obtain records from fellow servicemembers when those records are adequately identified by the claimant, relevant to the claim, would aid in substantiating the claim, and would be subject to disclosure under the Privacy Act and 38 U.S.C. §§ 5701 and 7332.  Molitor v. Shulkin, 28 Vet. App. 397 (2017).  Such action, consistent with VAOGCPREC 05-2014, should be undertaken upon remand.  

The Board next finds that a VA examination should be scheduled to determine if the Veteran has PTSD resulting from the stressors.  (A separate VA Psychiatric (non-PTSD) examination does not otherwise appear indicated as the evidence currently of record adequately describes the Veteran's depressive and anxiety disorders as due to a general medical condition, particularly the cervical myelopathy and residuals.)  Corroboration of the stressors is not necessarily needed as a prerequisite for the examination because VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).   

Thoracic Spine, Neuropathy of the Legs, Cephalgia, Bladder Plasticity, Nerve Function in the Fingers, and Broken Left Front Teeth

The following remaining issues are intertwined with the claim of service connection for cervical myelopathy and PTSD/psychiatric condition: service connection for a thoracic spine condition; neuropathy, right leg; neuropathy, left leg; cephalgia; bladder plasticity; nerve function in fingers of right hand; nerve function in fingers of left hand; and broken left front teeth.  Therefore, these claims will also be remanded.  

Skin Irritation

The claim of service connection for skin irritation will be remanded for a new VA examination.  

There is no debate that the Veteran was seen on multiple occasions during service for skin complaints.  However, there is insufficient evidence of a current disability related to those complaints.  

A VA examination was conducted in May 2013, but the VA examiner found no objective medical evidence of a skin condition involving a rash at that time.  However, it appears that the VA examination was not conducted during an active stage of the condition.  Also, the VA examiner indicated that the Veteran currently had right inner/medial thigh skin lesions and scarring of uncertain etiology but not related to service.  According to the VA examiner, this was diagnosed in December 2012 , which is 24 years after service and felt related to prior trauma.  The Board is unable to follow the VA examiner's reasoning here because the STRs show treatment on his legs for tinea cruris, which would appear to the Board in its lay capacity, to potentially be prior trauma.   

A private examiner in July 2015 gave an opinion that the Veteran "more likely than not suffered from a tinea infection while in service."  That question is not in dispute.  What remains in dispute is whether the Veteran has a current skin condition involving a rash and, if so, whether it is related to the multiple complaints during service.  The private examiner did not offer an opinion on that question.  

Moreover, on this question, both examinations appear deficient because neither was conducted during an active stage of the disease.  At this point it is not clear that the condition is too irregular, unpredictable, infrequent, or brief to schedule an examination, as a practical matter, during an active stage of the disease.  See Sharp v. Shulkin, 29 Vet. App. 26, 33-34 (2017) (citing Ardison v Brown, 6 Vet. App. 405, 408 (1994)).  Accordingly, remand for a new VA examination is warranted.  

TDIU

The claim for a TDIU must likewise be remanded as the Board herein above grants service connection for three disabilities.  The assignment of initial disability ratings for those service-connected disabilities will impact the TDIU issue.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with notice of how claims of service connection for PTSD based on in-service military sexual trauma and personal assault may be substantiated pursuant to 38 C.F.R. § 3.304(f)(5).  Provide him the opportunity, if he wishes to do so, to complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault.  

2.  Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete official military personnel record. 

4.  Pursuant to VAOGCPREC 5-2014 (Aug. 12, 2014), undertake all reasonable efforts to attempt to corroborate the Veteran's claimed stressors by (a) attempting to contacting his former girlfriend, who was alleged to have been sexually assaulted during service; and (b) contacting the serve department to determine if the Veteran's former roommate was convicted of murder while the Veteran was stationed in Germany.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA psychiatric examination.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(1) Is it at least as likely as not (i.e., at least equally probable) that the Veteran was assaulted during service as claimed?  

(2)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran has a diagnosis of PTSD resulting from any event of his service, to include a personal assault?  If PTSD is diagnosed, please identify the specific stressor(s) upon which the diagnosis is based. 

In answering this question, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies your opinion.

6.  Also, arrange for the Veteran to undergo a VA examination to address the claimed skin condition.  To the extent reasonable and practicable, the scheduling facility should coordinate with the Veteran to schedule the examination during an active stage of the disease.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all skin conditions found extant.  If the Veteran previously had any such skin condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner should specifically address whether the condition is related to his treatment during service in April 1979, May 1979, March 1981, August 1981, June 1982, and November 1983.  

Also, the examiner should address a December 2012 VA treatment record, which indicates that the Veteran had some areas of hyperpigmentation on the medial superior upper leg "from prior trauma."  The examiner should discuss whether any skin complaints during service may have been that "prior trauma."  

The examiner should only rely on silence in the post-service medical records only if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims (other than service connection for hearing loss).  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  

8.  Issue the Veteran an SOC with respect to the claim of service connection for hearing loss.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


